In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), dated September 12, 2000, which denied his objections to an order of the same court (Rodriguez, H.E.), dated June 1, 2000, which, after a hearing, granted the petitioner’s application for leave to enter a money judgment in the principal sum of $26,895 for arrears in child support.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, his obligation to pay child support arrears accrued pursuant to the parties’ judgment of divorce and was not affected by a prior order of the Family Court, Ulster County, issued in a proceeding pursuant to the now repealed Uniform Support of Dependents Law (Domestic Relations Law former art 3-A) (see, Matter of LaBoy v Hernandez, 131 AD2d 485; Nichols v Bardua, 74 AD2d 566).
The appellant’s remaining contentions are either without merit or do not warrant reversal. Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.